DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
Claims 1-22 are pending. Claims 1, 3-9, 11-12, 14-19, and 21-22 will be examined. Claims 2, 10, 13, and 20 have been withdrawn.  Claims 1 and 12 are the independent claims. Claims 1 and 12 have been amended. (Applicants claims state that Claim 12 was not amended, however this appears to be a typo). This Final Office action is in response to the “Amendments and Remarks” received on 5/11/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 5/11/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim objection of Claim 1, applicants “Amendment and Remarks” have been fully considered and are persuasive. The objection of Claim 1 has been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) of record.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Objection to Abstract
The abstract of the disclosure is objected to because it contains more than 150 words. Applicant is reminded that the Abstract is required to clearly and concisely surmise applicants claimed subject matter in under 150 words.  Correction is required.  See MPEP § 608.01(b).
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-4, 8-9, 11-12, 14-16, 19, and 21-22 are rejected under 35 USC 103 as being unpatentable over Anderson et al. (United States Patent Publication 2021/0022536) in view of Ferguson et al. (United States Patent Publication 2019/0047356).
With respect to Claim 1: While Anderson discloses “A mobile transport for delivering temperature-controlled contents” [Anderson, ¶ 0005-0006, 0037-0039, and 0052-0058]; 
“comprising: a plurality of wheels” [Anderson, ¶ 0005-0006, 0037-0039, 0052-0058 and Figure 2]; 
“a vehicle body coupled to the wheels” [Anderson, ¶ 0005-0006, 0037-0039, 0052-0058 and Figure 2]; 
“a transmission coupled to the wheels and configured to drive the wheels” [Anderson, ¶ 0005-0006, 0037-0039, 0052-0058 and Figure 2]; 
“a power source coupled to the transmission and configured to power the transmission” [Anderson, ¶ 0005-0006, 0037-0039, 0052-0058 and Figure 2]; 
“a plurality of compartments coupled to the vehicle body” [Anderson, ¶ 0005-0006, 0037-0039, 0052-0058 and Figure 2]; 
“each of the plurality of compartments including an interior space” [Anderson, ¶ 0005-0006, 0037-0039, 0052-0058 and Figure 2]; 
“and a front panel defining a wall of the interior space” [Anderson, ¶ 0005-0006, 0037-0039, 0052-0058 and Figure 2]; 
“wherein each front panel is operable to open and reveal the interior space of its compartment in response to a predetermined condition” [Anderson, ¶ 0005-0006, 0037-0039, 0052-0058 and Figure 2]; 
“a temperature controller configured to individually control a temperature setting within at least one of the plurality of compartments” [Anderson, ¶ 0005-0006, 0037-0039, 0052-0058 and Figure 2]; 
“the temperature setting being below, at, or above an ambient temperature” [Anderson, ¶ 0005-0006, 0019-0020, 0042, 0085, and 0091]; 
“a germicidal controller configured to provide a germicide to the interior space of each of the plurality of compartments” [Anderson, ¶ 0005-0006, 0096-0098]; 
“circuitry coupled to the power source; and a memory coupled to the circuitry comprising a plurality of instructions that, when executed by the circuitry, cause the mobile transport to: receive an order signal to pick up an item from a source” [Anderson, ¶ 0005-0006, 0037-0039, 0052-0058 and Figure 2]; 
“the order signal including the pickup location information” [Anderson, ¶ 0005-0006, 0037-0039, 0052-0058 and Figure 2]; 
“customer identification information” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, 0052-0058, 0083, and Figure 2]; 
“and delivery location information” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, 0052-0058, 0083, and Figure 2]; 
“open up a front panel of a first compartment after arriving at the pickup location in response to a message received by the circuitry” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, 0052-0058, 0083, and Figure 2]; 
“close the front panel of the first compartment after the item has been placed in the interior space of the first compartment” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, 0052-0058, 0083, and Figure 2]; 
“control the temperature controller to set the temperature setting for the first compartment according to a type of the item” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, 0052-0058, 0083, and Figure 2]; 
“after arriving at the delivery location” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, 0052-0058, 0083, and Figure 2]; 8
“open the front panel of the first compartment in response to receiving an open request signal satisfying the predetermined condition” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, 0052-0058, 0083, and Figure 2]; 
“the open request signal including information relating to the customer identification information” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, 0052-0058, 0083, and Figure 2]; 
“and close the front panel of the first compartment after the item has been removed from the interior space of the first compartment” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, 0052-0058, 0083, and Figure 2];
Anderson does not specifically state multiple displays on multiple compartments for the vehicle.
Ferguson, which is also an autonomous vehicle with delivery teaches “a plurality of compartments coupled to the vehicle body” [Ferguson, ¶ 0061, 0130-0133, Fig. 4, Fig. 8, and Fig. 10b]; 
“each of the plurality of compartments including an interior space and a front panel defining a wall of the interior space” [Ferguson, ¶ 0061, 0130-0133, Fig. 4, Fig. 8, and Fig. 10b]; 
“wherein each front panel is operable to open and reveal the interior space of its compartment” [Ferguson, ¶ 0061, 0130-0133, Fig. 4, Fig. 8, and Fig. 10b];
“and wherein each front panel includes a display screen” [Ferguson, ¶ 0061, 0130-0133, Fig. 4, Fig. 8, and Fig. 10b]; 
“wherein the memory further comprises an instruction executed by the circuitry to cause the mobile transport to display a first image on the front panel of the first compartment” [Ferguson, ¶ 0061, 0130-0133, Fig. 4, Fig. 8, and Fig. 10b]; 
“and to display a second image” [Ferguson, ¶ 0061, 0130-0133, Fig. 4, Fig. 8, and Fig. 10b]; 
“different from the first image” [Ferguson, ¶ 0061, 0130-0133, Fig. 4, Fig. 8, and Fig. 10b]; 
“on a front panel of a second compartment” [Ferguson, ¶ 0061, 0130-0133, Fig. 4, Fig. 8, and Fig. 10b]; 
“different from the first compartment” [Ferguson, ¶ 0061, 0130-0133, Fig. 4, Fig. 8, Fig. 10b, and Fig. 11].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ferguson into the invention of Anderson to not only include delivering item in autonomous vehicle compartments as Anderson discloses but to have multiple compartments with multiple displays as taught by Ferguson with a motivation of creating a more robust system that can display information about the items in the compartments, such as temperature [Figure 11]. Additionally, the claimed invention is merely a combination of old, well known elements such as cleaning transportations vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 3: Anderson discloses “The mobile transport of claim 1, wherein the open request signal includes a unique identifier received from a mobile device” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, and 0083]; 
“and the predetermined condition is satisfied when the received unique identifier matches information included in the customer identification information” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, and 0083].
With respect to Claim 4: Anderson discloses “The mobile transport of claim 3, wherein the unique identifier is one of a transaction identifier or a QR code” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, 0072, and 0083].
With respect to Claim 8: Anderson discloses “The mobile transport of claim 1, the memory further comprising instructions executed by the circuitry to cause the mobile transport to: determine a type of the item placed in the interior space of the first compartment” [Anderson, ¶ 0005-0006, 0019-0020, 0042, 0085, and 0091]; 
“and control the temperature controller to set the temperature setting for the first compartment according to the determined type of the item” [Anderson, ¶ 0005-0006, 0019-0020, 0042, 0085, and 0091].
With respect to Claim 9: Anderson discloses “The mobile transport of claim 1, wherein the germicidal controller includes one or more UV light sources, the memory further comprising an instruction executed by the circuitry to cause the mobile transport to control the germicidal controller to activate the one or more UV light sources after the front panel of the first compartment is closed” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, 0052-0058, 0083, 0096-0098,  and Figure 2].
With respect to Claim 11: Anderson discloses “The mobile transport of claim 1, wherein the circuitry includes a GPS circuit configured to receive location information for the mobile transport” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, and 0083]; 
“the memory further comprising instructions executed by the circuitry to cause the mobile transport to: access the location information received by the GPS circuit” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, and 0083]; 
“determine a route between a current location of the mobile transport based on the location information and the pickup location information” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, and 0083]; 
“and control the mobile transport to move from the current location to the pickup location according to the determined route” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, and 0083].
With respect to Claim 21: Anderson discloses “The mobile transport of claim 1, wherein the power source includes at least one of a solar panel, a wind turbine, a hydrogen fuel cell, or a hydrogen electrolyzer” [Anderson, ¶ 0005-0006, 0020, 0032, and 0058-0060]; 
“wherein the mobile transport further includes at least one battery for storing power generated by the power source” [Anderson, ¶ 0005-0006, 0020, 0032, and 0058-0060]; 
“and wherein the mobile transport further includes a power outlet for providing power from the at least one battery” [Anderson, ¶ 0005-0006, 0020, 0032, and 0058-0060].
With respect to Claims 12, 14-16, 19, and 22: all limitations have been examined with respect to the apparatus in claims 1, 3-4, 8-9, and 11. The method taught/disclosed in Claims 12, 14-16, 19, and 22 can clearly perform on the apparatus of claims 1, 3-4, 8-9, and 11. Therefore Claims 12, 14-16, 19, and 22 are rejected under the same rationale.
Claims 5, 6, and 17 are rejected under 35 USC 103 as being unpatentable over Anderson et al. (United States Patent Publication 2021/0022536) in view of Ferguson et al. (United States Patent Publication 2019/0047356), and in view of Manka et al. (United States Patent Publication 2021/0346556).
With respect to Claim 5: While Anderson discloses “The mobile transport of claim 1, the memory further comprising an instruction executed by the circuitry to cause the mobile transport to control the germicidal controller to provide the germicide to the interior space of the first compartment” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, 0052-0058, 0083, 0096-0098,  and Figure 2];
Anderson does not specifically state that the germicide is after the order.
Manka, which is also a transport service of goods teaches “to provide the germicide to the interior space of the first compartment after receiving the order signal and prior to opening the front panel of the first compartment at the pickup location” [Manka, ¶ 0085].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manka into the invention of Anderson to not only include using germicides to clean vehicle compartments as Anderson discloses but to also clean the compartments on the way to orders as taught by Manka with a motivation of creating a more robust system that has little impact on transportations based on cleaning [Manka, ¶ 0085]. Additionally, the claimed invention is merely a combination of old, well known elements such as cleaning transportations vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 6: Anderson discloses “The mobile transport of claim 5, the memory further comprising an instruction executed by the circuitry to cause the mobile transport to control the germicidal controller to provide the germicide to the interior space of the first compartment after closing the front panel of the first compartment with the item inside the first compartment and prior to arriving at the delivery location” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, 0052-0058, 0083, 0096-0098,  and Figure 2].
With respect to Claims 17: all limitations have been examined with respect to the apparatus in claims 5-6. The method taught/disclosed in Claim 17 can clearly perform on the apparatus of claims 5-6. Therefore Claim 17 is rejected under the same rationale.
Claims 7 and 18 are rejected under 35 USC 103 as being unpatentable over Anderson et al. (United States Patent Publication 2021/0022536) in view SATO et al. (United States Patent Publication 2022/0051185).
With respect to Claim 7: While Anderson discloses “The mobile transport of claim 1, wherein the compartment includes a display screen” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, 0072, and 0083]; 
“the memory further comprising an instruction executed by the circuitry to cause the mobile transport to display an image relating to the item stored in the first compartment” [Anderson, ¶ 0005-0006, 0022, 0032, 0037-0039, 0072, and 0083];
Anderson does not specifically state that the display is on the front panel.
SATO, which is also a delivery system, teaches “The mobile transport of claim 1, wherein the front panel of the first compartment includes a display screen” [SATO, ¶ 0020, 0024, 0026, and 0034 and Fig. 1]; 
“the memory further comprising an instruction executed by the circuitry to cause the mobile transport to display an image relating to the item stored in the first compartment” [SATO, ¶ 0020, 0024, 0026, and 0034 and Fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SATO into the invention of Anderson to not only include having a display to help deliver items as Andersons discloses but to also have separate displays per container as taught by SATO with a motivation of creating a more robust system that allows for distinct container display and control, which increases efficiency [SATO, ¶ 0024]. Additionally,  the claimed invention is merely a combination of old, well known elements such as delivery compartments and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 18: all limitations have been examined with respect to the apparatus in claim 7. The method taught/disclosed in Claim 18 can clearly perform on the apparatus of claim 7. Therefore Claim 18 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669